Citation Nr: 1110802	
Decision Date: 03/18/11    Archive Date: 03/30/11

DOCKET NO.  08-29 257	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to service connection for Pick's disease, also claimed as front temporal dementia, to include as due to exposure to Agent Orange.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for amyotrophic lateral sclerosis (ALS), to include as due to exposure to Agent Orange.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel

INTRODUCTION

The Veteran had active service from June 1966 to June 1968.

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a February 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  This case has been advanced on the Board's docket.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In a December 2006 letter, the Veteran's private physician essentially indicated that the Veteran's Pick's disease was possibly related, at least partially, to exposure to Agent Orange while serving in Vietnam.  The Veteran's service personnel records establish that the Veteran served in Vietnam from July 13, 1967 through June 14, 1968 (i.e. during the Vietnam Era), and as such, is presumed to have been exposed to Agent Orange.  38 C.F.R. § 3.307(a)(6)(iii) (2010).  While Pick's disease (or front temporal dementia) is not enumerated among the diseases the Secretary has determined are related to herbicide exposure (see 38 C.F.R. § 3.307(a)(6) and 38 C.F.R. § 3.309(e)), the Veteran may still establish service connection for his Pick's disease by competent and probative evidence showing that such disease is somehow related to service.  Combee v. Brown, 34 F.3rd 1039, 1045 (Fed. Cir. 1994).  Whether the Veteran has Pick's disease that is related to exposure to Agent Orange in service, however, is a medical question and requires medical expertise.  As such, the Board finds that the Veteran's claims file should be referred to a VA physician for an opinion that addresses the medical matter presented by this appeal.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

By rating action dated in February 2010 the RO denied the Veteran's application to reopen a claim of entitlement to service connection for ALS (the Veteran's claim of service connection for ALS had been originally denied in a November 2008 RO decision).  Congressional correspondence received in March 2010, a March 2010 VA Form 21-0820 (Report of General Information), and the Veteran's representative's January 2011 written argument are construed as providing timely notice of disagreement (NOD) to the February 2010 RO decision that denied the Veteran's application to reopen a claim of entitlement to service connection for ALS.  Under such circumstances, a Statement of the Case should be issued.  See Manlicon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should furnish the Veteran's claims file to the appropriate VA physician and request that the physician provide an opinion as to whether it is at least as likely as not that the Veteran's Pick's disease (or front temporal dementia) is related to his active service, to include due to exposure to Agent Orange.  Rationale should be provided for the opinion offered.

2.  The AOJ should then readjudicate the issue of entitlement to service connection for Pick's disease, also claimed as front temporal dementia, to include as due to exposure to Agent Orange.  If the benefit sought is not granted to the Veteran's satisfaction, a supplemental statement of the case should be issued, and the Veteran and his representative should be afforded the appropriate period to respond.  Thereafter, the case should be returned to the Board, as appropriate.

3.  The AOJ should issue a statement of the case for the February 2010 RO adjudication (with March 2010 NOD) of the issue of whether new and material evidence has been received to reopen a claim of entitlement to service connection for amyotrophic lateral sclerosis (ALS), to include as due to exposure to Agent Orange.  Only if the appellant perfects an appeal as to the issue should that issue be certified to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
U.R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


